DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose nor fairly suggest semiconductor devices comprising: a first silicon-germanium film which is conformally formed inside a surface of the substrate of the first region and defines a first gate trench; a first gate insulating film, which extends on the first silicon-germanium film along a profile of the first gate trench, and is in physical contact with the first silicon-germanium film (claim 1), wherein a germanium fraction of the silicon-germanium film decreases with increasing distance from the gate insulating film, wherein the silicon-germanium film extends along an upper surface of the substrate, and wherein a part of the source/drain region is in the silicon-germanium film (claim 13) and a silicon-germanium film, which is conformally formed inside the substrate in the peri-region and defines a gate trench; a gate insulating film extending along a profile of the gate trench on the silicon- germanium film; and a gate electrode stack in the gate trench and on the gate insulating film, wherein the gate electrode stack includes a lower metallic gate electrode and an upper gate electrode on the lower metallic gate electrode, and wherein the upper gate electrode has a stack structure identical to the cell conductive line (claim 17) as described in the independent claims and in the context of their recited apparatuses, along with their depending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoo et al (US 2014/0367774 A1) discloses semiconductor devices having partially oxidized gate electrodes (Figure 7A).  However, Yoo et al does not disclose the allowed claimed subject matter as stated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
April 29, 2022